IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-40616
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RAUL TREVINO GARZA,
also known as Rahoul Garza,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-255-2
                      --------------------
                        February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Raul Garza appeals the district court’s denial of his

“motion to file § 2255 motion out of time.”     This was a

meaningless, unauthorized motion that could have been denied for

lack of jurisdiction.     See United States v. Early, 27 F.3d 140,

141-42 (5th Cir. 1994).    Garza has thus “appealed from the denial

of a meaningless, unauthorized motion.”     Id. at 142.   This appeal

is without arguable merit and thus frivolous.     Howard v. King,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No.
                                -2-

707 F.2d 215, 219-20 (5th Cir. 1983).   Accordingly, it is

DISMISSED.   See 5TH CIR. R. 42.2.